People v Pittman (2021 NY Slip Op 01690)





People v Pittman


2021 NY Slip Op 01690


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021

PRESENT: WHALEN, P.J., CENTRA, CURRAN, AND TROUTMAN, JJ. (Filed Mar. 19, 2021.)


MOTION NO. (511/89) KA 09-01741.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vNATHANIEL PITTMAN, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.